
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10A

MENTOR GRAPHICS CORPORATION

1982 STOCK OPTION PLAN


    Mentor Graphics recognizes that its continuing success depends upon the
initiative, ability and significant contributions of officers and key employees.
Mentor Graphics believes that by affording such employees the opportunity to
purchase shares in Mentor Graphics it will enhance its ability to attract and
retain such employees and will provide an incentive for them to exert their best
efforts on its behalf.

    The Plan is as follows:

1.SHARES SUBJECT TO OPTION.

    1.1 Options granted under this Plan shall be for authorized but unissued or
reacquired common stock of Mentor Graphics.

    1.2 Options may be granted under paragraph 4 of the Plan and stock
appreciation rights may be granted under paragraph 8.2 of the Plan for a total
of not more than 21,670,000 shares of common stock, subject to adjustment under
paragraph 9. Shares subject to options and to stock appreciation rights granted
under paragraph 8.2 that are terminated or expire without being exercised, other
than options that are surrendered on exercise of a stock appreciation right
granted under paragraph 8.1, shall be added to the shares remaining for future
options and stock appreciation rights.

    1.3 No employee may be granted options or stock appreciation rights under
the Plan for more than an aggregate of 500,000 shares of Common Stock in any
calendar year.

2.EFFECTIVE DATE; DURATION.

    This Plan shall be effective January 1, 1982 and shall continue until all
shares available for issuance under the Plan have been issued, unless sooner
terminated by the Board of Directors of Mentor Graphics (Board of Directors).
Expiration or termination of the Plan shall not affect outstanding options,
bonus rights or stock appreciation rights.

3.ADMINISTRATION.

    3.1 The Plan shall be administered by a compensation committee appointed by
the Board of Directors (Committee). The Committee may delegate any of its
administrative duties to one or more agents and may retain advisors to assist
it.

    3.2 The Committee shall have general responsibility to interpret and
administer the Plan. Any decision by the Committee shall be final and bind all
parties. Notwithstanding the foregoing, the Committee's exclusive power to make
final and binding interpretations of the Plan shall immediately terminate upon
the occurrence of a Change in Control (as defined in paragraph 7.2). The
Committee shall keep adequate records of options, bonus rights and stock
appreciation rights granted under the Plan and shall be responsible for
communication with optionees.

    3.3 No Committee member shall participate in the decision of any question
relating exclusively to an option, bonus right or stock appreciation right
granted to the member.

4GRANT OF OPTIONS.

    4.1 Options granted under the Plan may be either incentive stock options
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended (the Code), or options other than incentive stock options (nonqualified
stock options). No incentive stock options may be granted under the Plan on or
after the tenth anniversary of the last action by the Board of Directors
approving an increase in the number of shares available for issuance under the
Plan, which action was subsequently approved within 12 months by the
shareholders.

    4.2 Options may be granted to any officer or key employee of Mentor Graphics
and any subsidiary of Mentor Graphics and may be granted in substitution for
outstanding options of another

--------------------------------------------------------------------------------

corporation by reason of merger, consolidation, acquisition of property or
stock, or other reorganization between such other corporation and Mentor
Graphics or any subsidiary of Mentor Graphics. Additional options may be granted
to existing optionees and may be granted in exchange for outstanding options.

    4.3 The Committee shall designate persons to receive grants, and as to each
option shall specify the number of shares, the option price and term, the time
or times at which the option may be exercised, whether the option is an
incentive stock option or a nonqualified stock option and all other terms and
conditions of the option.

    4.4 No employee may be granted incentive stock options under the Plan such
that the aggregate fair market value, on the date of grant, of the shares with
regard to which incentive stock options are exercisable for the first time by
that employee during any calendar year under the Plan and under any other stock
option plan of Mentor Graphics or any parent or subsidiary of Mentor Graphics
exceeds $100,000. Fair market value shall be determined under subparagraph
5.1(c) as of the date of each grant.

5.OPTION TERMS.

    5.1 The option price shall be fixed by the Committee as follows:

    (a) Subject to (b) the option price for an incentive stock option shall be
not less than the fair market value of the shares on the date of grant. The
option price for a nonqualified stock option shall be not less than 50% of the
fair market value of the shares on the date of grant.

    (b) If the optionee at the time of grant owns stock possessing more than
10 percent of the combined voting power of all classes of stock of Mentor
Graphics, the option price for an incentive stock option shall be not less than
110 percent of the fair market value of the shares on the date of grant. Stock
owned by the optionee shall include for this purpose, and for purposes of
paragraph 5.2, stock attributed to the optionee pursuant to applicable
provisions of the Code.

    (c) "Fair market value" means an amount determined by, or in an manner
approved by, the Committee. The Committee may appoint and rely on one or more
qualified independent appraisers to value the stock or use such other evaluation
as it considers appropriate.

    5.2 The Committee shall fix a time limit of not over 10 years after the date
of grant for exercise of an incentive stock option. The Committee shall fix a
time limit of not over 10 years plus seven days after the date of grant for
exercise of a nonqualified stock option. For a more than 10 percent shareholder
the maximum limit for exercise of an incentive stock option shall be 5 years.
The Committee may make the option exercisable in full immediately or in
graduated amounts over the option term.

    5.3 The option shall be evidenced by a stock option agreement executed by
Mentor Graphics and the optionee in a form prescribed by the Committee.

    5.4 The option may not be assigned or transferred except (a) on death, by
will or operation of law, or pursuant to a qualified domestic relations order as
defined under the Code or Title I of the Employee Retirement Income Security Act
or (b) with respect to nonqualified options, as otherwise approved by the
Committee. The option may be exercised only by the optionee or by a successor or
representative after death, except as otherwise approved by the Committee with
respect to nonqualified options.

    5.5 Unless otherwise determined by the Committee, if an officer of Mentor
Graphics subject to Section 16 of the Securities Exchange Act of 1934 (1934 Act)
exercises an option within six months of the grant of the option, the shares
acquired upon exercise of the option may not be sold until six months after the
date of grant of the option.

6.BONUS RIGHTS.

    6.1 The Committee may grant bonus rights in connection with nonqualified
stock options granted under the Plan. Bonus rights may be granted with the
related option or at a later time. A bonus right

--------------------------------------------------------------------------------

may not be assigned or transferred except on death, by will or operation of law,
or pursuant to a qualified domestic relations order as defined under the Code or
Title I of the Employee Retirement Income Security Act. Bonus rights will be
subject to such rules, terms, and conditions as the Committee may prescribe.

    6.2 A bonus right will entitle an optionee to a cash bonus in connection
with the exercise in whole or in part of the related option. Subject to
paragraph 6.3, the amount of the bonus shall be determined by multiplying the
applicable bonus percentage by the amount by which the fair market value, on the
exercise date, of the shares received on exercise of the related option exceeds
the option price. The cash bonus will be payable within 30 days following the
date as of which its amount is determined. For the purpose of this paragraph,
fair market value shall be determined according to subparagraph 5.1(c). The
bonus percentage applicable to a bonus right shall be determined by the
Committee, but shall in no event exceed 100 percent.

    6.3 The Committee may set a maximum dollar limit on the amount of cash to be
paid under any bonus right.

7.ACCELERATION UPON CHANGE IN CONTROL.

    7.1 The Committee may grant acceleration rights to holders of options or
stock appreciation rights which will provide that the options or stock
appreciation rights will become exercisable in full for the remainder of their
terms upon the occurrence of a Change in Control. Acceleration rights may be
granted with an option or stock appreciation right or at a later time by
amendment of outstanding options or stock appreciation rights.

    7.2 "Change in Control" means the occurrence of any of the following events,
unless prior to the occurrence of the event, the Committee determines that the
specific event shall not be considered a Change in Control:

    (a) the shareholders of Mentor Graphics shall approve:

(i)any consolidation, merger or plan of share exchange involving Mentor Graphics
(Merger) in which Mentor Graphics is not the continuing or surviving corporation
or pursuant to which shares of common stock would be converted into cash,
securities or other property, other than a Merger involving Mentor Graphics in
which the holders of Mentor Graphics' common stock immediately prior to the
Merger have the same proportionate ownership of common stock of the surviving
corporation immediately after the Merger;

(ii)any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, the assets of Mentor
Graphics; or

(iii)the adoption of any plan or proposal for the liquidation or dissolution of
Mentor Graphics;

    (b) at any time during a period of two consecutive years, individuals who at
the beginning of such period constituted the Board of Directors (Incumbent
Directors) shall cease for any reason to constitute at least a majority thereof,
unless each new director elected during such two-year period was nominated or
elected by two-thirds of the Incumbent Directors then in office and voting (new
directors nominated or elected by two-thirds of the Incumbent Directors shall
also be deemed to be Incumbent Directors); or

    (c) any person (as such term is used in Section 13(d) of the 1934 Act)
shall, as a result of a tender or exchange offer, open market purchases,
privately negotiated purchases or otherwise, have become the beneficial owner
(within the meaning of Rule 13d-3 under the 1934 Act), directly or indirectly,
of securities of Mentor Graphics ordinarily having the right to vote in the
election of directors (Voting Securities) representing twenty percent (20%) or
more of the combined voting power of the then outstanding Voting Securities.

--------------------------------------------------------------------------------

8.STOCK APPRECIATION RIGHTS.

    8.1 (a) The Committee, in its sole discretion, may grant both "general" and
"limited" stock appreciation rights with all or any part of an incentive stock
option or a nonqualified stock option granted under the Plan. Stock appreciation
rights may be granted with the related option or at any later time during the
term of the option.

    (b) A general stock appreciation right granted with all or any part of an
option shall be exercisable only at the time or times established by the
Committee and only to the extent that the related option could be exercised. A
limited stock appreciation right shall be exercisable only during the 60
calendar days immediately following a Change in Control and only if the
immediate resale of shares acquired upon exercise of the related option would
subject the optionee to liability under Section 16(b) of the 1934 Act; provided,
however, that a limited stock appreciation right may not be exercised within six
months of its date of grant. Upon exercise of a stock appreciation right, the
option or portion thereof to which the stock appreciation right relates must be
surrendered. The shares subject to an option or portion thereof that is
surrendered upon exercise of a stock appreciation right shall not be available
for future option or stock appreciation right grants under the Plan.

    (c) Each stock appreciation right granted with all or any part of an option
shall entitle the holder to receive from Mentor Graphics an amount equal to the
excess of the fair market value at the time of exercise of one share of Mentor
Graphics common stock over the option price per share under the related option,
multiplied by the number of shares covered by the related option or portion of
the related option.

    (d) The terms of a limited stock appreciation right granted with a
nonqualified stock option may provide, if so determined by the Committee, that
the fair market value of the common stock for purposes of subparagraph 8.1(c)
shall be equal to the higher of:

(i)the highest reported sales price of the common stock during the 60-day period
ending on the date the limited stock appreciation right is exercised;

(ii)the highest per share price paid for shares of common stock purchased in any
tender or exchange offer during the 60 calendar days preceding the exercise of
the limited stock appreciation right;

(iii)the fixed or formula price to be received by holders of shares of common
stock in or as a result of any transaction described in subparagraph 7.2(a) if
such price is determinable on the date of exercise, provided that any securities
or other property that are part of the fixed or formula price shall be valued at
the highest valuation placed on the securities or property in any communication
to the shareholders of Mentor Graphics by any party to the transaction; and

(iv)the highest price per share shown on a Schedule 13D, or any amendment
thereto, filed by the holder or holders of the specified percentage of common
stock whose acquisition gives rise to the exercisability of the limited stock
appreciation right.

    8.2 (a) The Committee may grant general stock appreciation rights without
related options under the Plan to any officer or key employee of Mentor Graphics
and any subsidiary of Mentor Graphics. Such stock appreciation rights may be
granted in substitution for outstanding stock appreciation rights of another
corporation by reason of merger, consolidation, acquisition of property or
stock, or other reorganization between such other corporation and Mentor
Graphics or any subsidiary of Mentor Graphics. Additional stock appreciation
rights may be granted to existing holders of stock appreciation rights and may
be granted in exchange for outstanding stock appreciation rights.

    (b) The Committee shall designate persons to receive grants of stock
appreciation rights, and as to each stock appreciation right shall specify the
number of shares, the stock appreciation right price, the term, the time or
times at which the stock appreciation right may be exercised and all

--------------------------------------------------------------------------------

other terms and conditions of the stock appreciation right. The stock
appreciation right price shall not be less than 50% of the fair market value of
the shares on the date of grant.

    (c) Each stock appreciation right granted without a related option shall
entitle the holder to receive from Mentor Graphics an amount equal to the excess
of the fair market value at the time of exercise of one share of Mentor Graphics
common stock over the stock appreciation right price, multiplied by the number
of shares covered by the stock appreciation right or portion thereof that is
exercised. The shares subject to a stock appreciation right or portion thereof
that is exercised shall not be available for future option or stock appreciation
right grants under the Plan.

    8.3 (a) Payment upon exercise of a general stock appreciation right by
Mentor Graphics may be made in shares of Mentor Graphics common stock valued at
fair market value, or in cash, or partly in shares and partly in cash. The
Committee shall either specify the form of payment or retain the power to
disapprove any election by a holder to receive cash on exercise of a stock
appreciation right. For the purpose of this paragraph, fair market value shall
be determined according to subparagraph 5.1(c).

    (b) Payment upon exercise of a limited stock appreciation right by Mentor
Graphics may be made only in cash.

    8.4 No fractional shares shall be issued upon exercise of a stock
appreciation right. In lieu thereof, cash may be paid in an amount equal to the
value of the fraction or, in the discretion of the Committee, the number of
shares may be rounded to the next whole share.

    8.5 Stock appreciation rights will be subject to such rules, terms, and
conditions, and shall be evidenced by an agreement in such form, as the
Committee may prescribe prior to the occurrence of a Change in Control.

    8.6 Stock appreciation rights may not be assigned or transferred except on
death, by will or operation of law, or pursuant to a qualified domestic
relations order as defined under the Code or Title I of the Employee Retirement
Income Security Act. Stock appreciation rights may be exercised only by the
holder or by a successor or representative after death.

    8.7 Unless otherwise determined by the Committee, no stock appreciation
right may be exercised by an officer of Mentor Graphics subject to Section 16 of
the 1934 Act during the first six months following the date of grant.

9.CHANGES IN CAPITAL STRUCTURE.

    If any change is made in the outstanding common stock without Mentor
Graphics' receiving any consideration, such as a stock split, reverse stock
split, stock dividend, or combination or reclassification of the common stock, a
corresponding change shall be made in the number of shares remaining available
for grants of options or stock appreciation rights under paragraph 1,
disregarding fractional shares, without any further approval of the
shareholders. The adjustment shall be made by the Committee whose determination
shall be conclusive.

10.AMENDMENT OR TERMINATION OF THE PLAN.

    10.1 The Board of Directors may amend or terminate this Plan at anytime
subject to paragraph 10.2.

    10.2 Unless the amendment is approved by the shareholders, no amendment
shall be made in the Plan that would:

    (a) Increase the total number of shares available for options or stock
appreciation rights;

    (b) Increase the maximum option term; or

    (c) Modify the requirements for eligibility under the Plan.

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10A MENTOR GRAPHICS CORPORATION 1982 STOCK OPTION PLAN
